—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court properly denied that part of defendant’s motion seeking a bifurcated trial. Plaintiffs established that they must *837introduce medical evidence of the nature of the injuries sustained by Richard Cybulski (plaintiff) to corroborate his version of the accident (see, Loncz v Blagrove, 254 AD2d 735; DeGregorio v Lutheran Med. Ctr., 142 AD2d 543; Roman v McNulty, 99 AD2d 544; cf., Martell v Chrysler Corp., 186 AD2d 1059). Further, the court properly denied that part of defendant’s motion seeking a second medical examination of plaintiff based on the lapse of time since the original examination and allegations concerning plaintiffs back and neck injuries. Defendant is entitled, however, to an examination with respect to plaintiffs alleged psychological injury. Plaintiffs revealed that alleged injury for the first time in their second supplemental bill of particulars, which was served after the first medical examination. We therefore modify the order by granting defendant’s motion in part and providing that defendant may conduct an examination of plaintiff solely with respect to his alleged psychological injuries. (Appeal from Order of Supreme Court, Erie County, Gorski, J. — Discovery.) Present — Denman, P. J., Hayes, Hurlbutt, Scudder and Balio, JJ.